[Cite as In re R.M., 2021-Ohio-4378.]


                                            COURT OF APPEALS
                                           STARK COUNTY, OHIO
                                        FIFTH APPELLATE DISTRICT


                                                    :   JUDGES:
                                                    :
                                                    :   Hon. W. Scott Gwin, P.J.
                                                    :   Hon. William B. Hoffman, J.
                                                    :   Hon. Patricia A. Delaney, J.
    IN RE R.M.                                      :
                                                    :   Case No. 2021CA00085
                                                    :
                                                    :
                                                    :
                                                    :
                                                    :   OPINION


  CHARACTER OF PROCEEDING:                              Appeal from the Stark County Court of
                                                        Common Pleas, Juvenile Division, Case
                                                        No. 2019-JCV-495



  JUDGMENT:                                             AFFIRMED




  DATE OF JUDGMENT ENTRY:                               December 9, 2021




  APPEARANCES:


    For SCJFS-Appellee:                                 For Mother-Appellant:

    BRANDON J. WALTENBAUGH                              DEAN L. GRASE
    Stark County JFS                                    700 Courtyard Centre
    402 – 2nd St. S.E.                                  116 Cleveland Ave. N.W.
    Canton, OH 44702                                    Canton, OH 44702
Stark County, Case No. 2021CA00085                                                     2

Delaney, J.

       {¶1} Mother-Appellant appeals the July 13, 2021 judgment entry of the Stark

County Court of Common Pleas, Juvenile Division, awarding permanent custody of R.M.

to Appellee, Stark County Department of Job and Family Services. Father has not

appealed the judgment entry of the Stark County Court of Common Pleas, Juvenile

Division.

                        FACTS AND PROCEDURAL HISTORY

                                  Temporary Custody

       {¶2} On May 3, 2019, Appellee Stark County Department of Job and Family

Services (“SCDJFS”) filed a Complaint for Neglect and Dependency regarding R.M., born

in March 2019. R.M. is the child of K.B., Mother-Appellant, and R.M., Father. SCDJFS

became involved with the family when it was informed they had been residing in a

homeless shelter since April 12, 2019. The police had been called to the shelter because

Father was causing a disturbance due to his intoxication. The family had left the shelter

on May 2, 2019 and returned on May 9, 2019. SCDJFS started an investigation and

interviewed the parents. Father admitted to cocaine use and Mother stated she had been

using methamphetamine since the birth of R.M. Mother had tested positive for

methamphetamines, amphetamines, and cocaine while in the shelter. They would not tell

SCDJFS where they went when they left the shelter for a week in May. The parents had

no housing, limited income, and no supplies for R.M.’s care. The infant appeared thin and

not well cared for. Mother and Father voluntarily agreed to place R.M. in respite foster

care. SCDJFS filed the complaint because it could not maintain the child in respite foster

care without the granting of custody.
Stark County, Case No. 2021CA00085                                                    3

       {¶3}   On May 31, 2019, the trial court appointed a CASA Guardian ad Litem for

R.M.

       {¶4} An initial case plan was filed for Mother and Father on June 19, 2019. It

required Mother and Father to complete parenting assessments with Lighthouse Family

Center and follow all recommendations, secure and maintain stable housing and

employment, and      complete a drug and        alcohol assessment and follow all

recommendations. Mother was granted biweekly supervised visitation with R.M.

       {¶5} An adjudication hearing was held on August 8, 2019, where R.M. was

adjudicated dependent. The disposition hearing was held the same day and R.M. was

placed in the temporary custody of SCDJFS. The August 9, 2019 Magistrate’s Decision

stated Mother and Father were having trouble carrying out their initial case plans. The

parents were scheduled for parenting assessments but did not show for the appointment.

Father had been arrested and extradited to Alabama for a prior felony charge. When

Father was out of state, Mother attended visitation with R.M. regularly but would not

participate in her case plan services without Father. She did, however, test negative for

drugs and she provided her case worker with a pay stub. The Magistrate’s Decision noted

R.M.’s health. While in respite foster care, he had gained weight, but he had been

diagnosed with other health conditions. He had been fitted for a helmet because his head

was flat. There were concerns he was having seizures and trouble with his eyesight,

requiring specialist care. SCDJFS was investigating familial placement with Mother’s

relatives in Missouri or Pennsylvania.
Stark County, Case No. 2021CA00085                                                    4

      {¶6} On November 13, 2019, the GAL filed a report recommending R.M.’s

continued placement with the foster parents. The trial court approved and adopted the

case plan on November 19, 2019.

      {¶7} On March 12, 2020, SCDJFS filed a motion to extend temporary custody

because Mother had been making progress with her case plan. The motion noted that

Father stopped all contact with SCDJFS and his whereabouts were unknown. Mother had

left Father in December 2019 due to severe domestic violence and was living in protective

temporary housing to assist with her domestic violence concerns. She started her

parenting assessment in the summer of 2019 and completed a CommQuest drug and

alcohol assessment in May 2019. She had provided several clean drug screens. Mother

had also begun addressing her mental health concerns with Coleman Behavioral Health.

      {¶8} A review hearing was held on April 17, 2020. The GAL filed a report on May

26, 2020, recommending R.M.’s continued placement in the temporary custody of

SCDJFS. It was noted that Mother was pregnant, and she gave birth to twins, Z.B. and

Z.B., in May 2020. The twins were placed in the temporary custody of SCDJFS on June

4, 2020 and Mother stipulated to their dependency on July 2, 2020. The twins were placed

in the same foster home as R.M.

      {¶9} On August 3, 2020, the parties stipulated to an extension of temporary

custody until November 23, 2020. A review hearing was held on October 16, 2020, where

Mother stipulated to the extension of temporary custody to May 23, 2021. On November

24, 2020, the case plan was updated to removed Father from the case plan.
Stark County, Case No. 2021CA00085                                                       5

                       Permanent Custody Motion and Hearing

       {¶10} The GAL filed his report on April 2, 2021, in which he recommended R.M.

be placed in the permanent custody of SCDJFS. On April 23, 2021, the SCDJFS filed its

motion for permanent custody of R.M. In the motion, SCDJFS contended R.M. had been

in the custody of SCDJFS since August 8, 2019, more than 12 out of the past 22 months,

as described in R.C. 2151.414. It also argued that R.M. could not be placed with Mother

within a reasonable time.

       {¶11} The permanent custody hearing proceeded on July 8, 2021.

       {¶12} Chelcea Weigand, SCDJFS caseworker assigned to R.M. and the twins

testified at the hearing. The focus of the parents’ case plan was to address their substance

abuse. Mother made slow progress with her case plan from May 23, 2019 to January

2020 but started making progress with the case plan after her relationship with Father

ended. Mother became engaged with CommQuest, utilizing substance abuse and mental

health treatment, which she had consistently maintained. Mother had one positive screen

for methamphetamines in September 2020, but her subsequent drug screens by

CommQuest and SCDJFS were negative.

       {¶13} Mother and Father were also to complete a parenting assessment. After

Father left, Mother completed her sessions in September 2020. Her parenting evaluation

provided diagnostic impressions of major depressive disorder, recurrent other specified

personality disorder, poor coping skills, dependent traits, stimulant use disorder, and

alcohol use disorder. The parenting assessment recommended comprehensive mental

health treatment, substance abuse treatment, and Goodwill parenting classes. Mother

completed the Goodwill parenting classes.
Stark County, Case No. 2021CA00085                                                      6

       {¶14} Mother’s other case plan objective was to obtain stable housing and

sufficient income. Mother had different jobs over the course of the case, her most recent

job for more than two months was as a housekeeper with a local hotel making $10 per

hour for 30 to 40 hours per week. At the time of the hearing, she recently obtained

permanent housing with a three-year lease. The home had three bedrooms and was

appropriate for children.

       {¶15} Weigard observed Mother with the three children during her supervised

visits. R.M. appeared to be more bonded with Mother than his siblings. Mother loved the

children, which was demonstrated during her visits, but Weigard testified that Mother

struggled caring for R.M. and then had more difficulty managing the three children at the

same time. The three children have significant special needs and developmental delays.

R.M. suffered a stroke while in utero, causing brain damage. When he came into

SCDJFS’s care, it was discovered that his head was flat and required the use of a helmet.

It was later discovered through regular brain scans that his head was not growing. R.M.

continues to wear the helmet to protect his head from his frequent falls due to gross motor

impairment. He wears braces on his legs to assist with standing up and walking. He has

vision problems and will need glasses. R.M. requires weekly physical therapy and

occupational therapy and continuous monitoring by a neurologist, ophthalmologist, and

physiatrist. The twins also have developmental delays and require physical and

occupational therapy, neurologic care, and possibly genetic testing. The foster parents

took the children to the doctor and physical therapy appointments and Mother attended

most of the appointments.
Stark County, Case No. 2021CA00085                                                         7

       {¶16} During Mother’s visitation with the three children, Weigard and an aide

would have to intervene because Mother had difficulty monitoring the three mobile

children and responding to their special needs. Weingard testified that while Mother had

completed the parenting assessment and classes, she would not feel safe leaving the

children alone with Mother. While the children would grow and get older, the burden of

caring for them would not lessen because of their physical and neurological issues.

Mother showed during the visits that she was unable to maintain the heightened level of

supervision necessary for the children.

       {¶17} R.M. and his siblings have been placed in the same foster homes since

infancy. Weigard testified the children appeared bonded with their foster family and they

were well taken care of. The foster family took R.M. to his therapies and doctor’s

appointments. They were doing water therapy with R.M. and it helped him. The foster

parents expressed an interest in adopting the children. SCDJFS explored kinship

placement, but the out-of-state family members were found non-compliant.

       {¶18} Dr. Aimee Thomas with the Lighthouse Family Center testified as to her

parenting evaluation of Mother. The major parenting issues for Mother at the time of the

evaluation were substance abuse and domestic violence. Dr. Thomas had concerns

about Mother’s cognitive abilities after the brief intellectual testing showed a full-scale IQ

of 85, which is on the cusp of average and below average. During her clinical interview,

Mother demonstrated difficulty processing information. Dr. Thomas felt Mother needed

additional support and assistance with learning. She recommended the Goodwill

parenting classes but did not know whether Mother could improve her ability to parent

and process information after she observed Mother’s delays. Dr. Thomas was concerned
Stark County, Case No. 2021CA00085                                                        8

about Mother’s ability to parent three children with special needs, especially when paired

with a limited support system to compensate for her identified deficits. Dr. Thomas was

also concerned that Mother was considering her adoptive family located in Pennsylvania

and Virginia as her support system when Mother herself experienced a traumatic

childhood with her adoptive family.

       {¶19} The parenting instructor with Goodwill, Kelsey Kiggans testified. Mother

completed the 10-week program with perfect attendance. Participants take a pre-test and

a post-test to determine their retention of information from the classes. Mother’s pre-test

was 51% and her post-test was 81%. Kiggans observed 10, two-hour long visitations

between Mother and her children and Kiggans said Mother struggled to apply the

information to parent the children. Kiggans did not recommend unsupervised visitation

because Mother did not demonstrate independent ability to meet the needs of all three

children simultaneously in a supervised setting.

       {¶20} Mother testified that when she had R.M., she was in an abusive relationship

with Father and overwhelmed. When she discovered she was pregnant with twins, she

left Father because she did not want the twins to also be taken from her. She stayed in a

domestic violence shelter until after the twins were born. At the time of the hearing, Mother

had been employed at the hotel for three months. She had obtained her driver’s license

and purchased a car. She purchased children’s items for the home.

       {¶21} She last used drugs in August 2020, which was reported in September.

Mother said she used drugs at that time because she was upset after learning the twins

were going to be placed in foster care. She has since learned to use healthier coping

skills during stressful situations.
Stark County, Case No. 2021CA00085                                                       9

       {¶22} At the time of the hearing, R.M. was two years and four months old. Mother

felt it was getting easier taking care of all three children at the same time because they

were getting older. She had attended his physical and occupational therapy

appointments, but not his neurology appointments. She understood the children’s needs

as best she could with the information provided to her.

       {¶23} The GAL reaffirmed that he recommended permanent custody of R.M.

should be awarded to SCDJFS.

                                        Judgment

       {¶24} The trial court issued its Judgment Entry and Findings of Fact and

Conclusions of Law on July 13, 2021. It found SCDJFS proved by clear and convincing

evidence that R.M. had been in temporary custody for a period greater than 12 of the last

22 months and the child could not be placed with Mother within a reasonable period of

time and should not be placed with Mother.

       {¶25} The trial court acknowledged Mother’s positive growth after she ended her

relationship with Father. The trial court determined, however, Mother’s completion of her

case plan did not remedy the statutory limitations as to custody:

       This evidence leads this Court to conclude that given continued instruction,

       it is possible that the Mother can remedy all of the parenting problems which

       led to the removal of [R.M.] and his siblings with more time. While this is the

       basis for the Court’s decision to deny the permanent custody request for

       siblings Z.B. and Z.B., time is not on the Mother’s side in [R.M.]’s case.

       Ohio law limits the time for reunification to one year for children placed in

       an agency’s temporary custody. The law permits two six-month extensions
Stark County, Case No. 2021CA00085                                                      10

      with proper showing that reunification is possible, the case must “sunset” or

      terminate at the end of two years. The orders of temporary custody in

      [R.M.]’s case ended on May 23, 2021 and have only continued during the

      pendency of this motion. As such, the only viable options before this Court

      are to immediately reunify [R.M.] with his mother which the Court finds

      would be unsafe for him or to grant permanent custody.

(Findings of Fact and Conclusions of Law, July 13, 2021).

      {¶26} The trial court next found it was in the best interests of R.M. to be placed in

the permanent custody of SCDJFS.

      {¶27} It is from this judgment that Mother now appeals.

                             ASSIGNMENTS OF ERROR

      {¶28} Mother raises two Assignments of Error:

      {¶29} “I. THE TRIAL COURT’S DECISION GRANTING PERMANENT CUSTODY

TO STARK COUNTY DEPARTMENT OF JOB AND FAMILY SERVICES CONSTITUTES

AN ABUSE OF DISCRETION.

      {¶30} “II. THE TRIAL COURT’S              DECISION GRANTING PERMANENT

CUSTODY TO STARK COUNTY DEPARTMENT OF JOB AND FAMILY SERVICES

WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.”

                                      ANALYSIS

                                        I. and II.

      {¶31} Mother argues in her first and second Assignments of Error that the trial

court erred when it granted permanent custody of R.M. to the SCDJFS. We consider the

Assignments of Error together because they are interrelated.
Stark County, Case No. 2021CA00085                                                         11

                                    Standard of Review

       {¶32} R.C. 2151.414(B)(1) states permanent custody may be granted to a public

or private agency if the trial court determines by clear and convincing evidence at a

hearing held pursuant to division (A) of R.C. 2151.414, that it is in the best interest of the

child and any of the following apply:

       (a) The child is not abandoned or orphaned * * * and the child cannot be

       placed with either of the child's parents within a reasonable time or should

       not be placed with the child's parents.

       (b) The child is abandoned.

       (c) The child is orphaned, and there are no relatives of the child who are

       able to take permanent custody.

       (d) The child has been in the temporary custody of one or more public

       children services agencies or private child placing agencies for twelve or

       more months of a consecutive twenty-two-month period * * *

       (e) The child or another child in the custody of the parent or parents from

       whose custody the child has been removed has been adjudicated an

       abused, neglected, or dependent child on three separate occasions by any

       court in this state or another state.

       {¶33} R.C. 2151.414(B) provides a two-pronged analysis the trial court is required

to apply when ruling on a motion for permanent custody. In practice, the trial court will

determine whether one of the four circumstances delineated in R.C. 2151.414(B)(1)(a)

through (d) is present before proceeding to a determination regarding the best interest of

the child.
Stark County, Case No. 2021CA00085                                                      12

       {¶34} A trial court's decision to grant permanent custody of a child must be

supported by clear and convincing evidence. The Ohio Supreme Court has defined “clear

and convincing evidence” as “[t]he measure or degree of proof that will produce in the

mind of the trier of fact a firm belief or conviction as to the allegations sought to be

established. It is intermediate, being more than a mere preponderance, but not to the

extent of such certainty, as required beyond a reasonable doubt, as in criminal cases.”

Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954); In re: Adoption of Holcomb,

18 Ohio St.3d 361, 481 N.E.2d 613 (1985). In reviewing whether the trial court based its

decision upon clear and convincing evidence, “a reviewing court will examine the record

to determine whether the trier of facts had sufficient evidence before it to satisfy the

requisite degree of proof.” State v. Schiebel, 55 Ohio St.3d 71, 74, 564 N.E.2d 54 (1990);

See also, C.E. Morris Co. v. Foley Constr. Co., 54 Ohio St.2d 279, 376 N.E.2d 578 (1978).

If the trial court's judgment is “supported by some competent, credible evidence going to

all the essential elements of the case,” a reviewing court may not reverse that judgment.

Schiebel, 55 Ohio St.3d at 74.

       {¶35} Moreover, “an appellate court should not substitute its judgment for that of

the trial court when there exists competent and credible evidence supporting the findings

of fact and conclusion of law.” Id. Issues relating to the credibility of witnesses and the

weight to be given the evidence are primarily for the trier of fact. As the court explained

in Seasons Coal Co. v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984): The

underlying rationale of giving deference to the findings of the trial court rests with the

knowledge that the trial judge is best able to view the witnesses and observe their

demeanor, gestures, and voice inflections, and use these observations in weighing the
Stark County, Case No. 2021CA00085                                                       13

credibility of the proffered testimony. Moreover, deferring to the trial court on matters of

credibility is “crucial in a child custody case, where there may be much evident in the

parties’ demeanor and attitude that does not translate to the record well.” Davis v.

Flickinger, 77 Ohio St.3d 415, 419, 674 N.E.2d 1159 (1997); see, also, In re: Christian,

4th Dist. Athens No. 04CA10, 2004-Ohio-3146; In re: C.W., 2nd Dist. Montgomery No.

20140, 2004-Ohio-2040.

                          Twelve Out of Twenty-Two Months

       {¶36} The trial court determined that pursuant to R.C. 2151.414(B)(1)(d), R.M.

had been in the temporary custody of SCDJFS for twelve months of a consecutive twenty-

two-month period. Mother does not dispute this fact. This Court has adopted the position

that proof of temporary custody with an agency for twelve or more months of a

consecutive twenty-two-month period alone is sufficient to award permanent custody.

Matter of O.M., 5th Dist. Coshocton No. 20CA0017, 2021-Ohio-1310, 2021 WL 1424200,

¶ 33 citing In the Matter of A.S., V.S., and Z.S., 5th Dist. Delaware No. 13 CAF 050040,

2013-Ohio-4018. Therefore, a finding that grounds existed for permanent custody cannot

be against the manifest weight of the evidence. Matter of L.G., 5th Dist. Stark No. 2020-

CA-00139, 2021-Ohio-743, ¶ 36.

                              Reasonable Period of Time

       {¶37} Having determined that R.M. was in SCDJFS temporary custody for over

twelve months of a consecutive twenty-two-month period, the trial court was not required

to make findings as to a reasonable period of time under R.C. 2151.414(E). Nevertheless,

the trial court additionally found R.M. could not be placed with either parent within a
Stark County, Case No. 2021CA00085                                                      14

reasonable period of time and should not be placed with the parents. See, In re DA.J.,

8th Dist. Cuyahoga No. 110393, 2012-Ohio-3102, ¶ 61.

       {¶38} R.C. 2151.414(E) sets out the factors relevant to determining whether a

child cannot be placed with either parent within a reasonable period of time or should not

be placed with the parents. Said section states in pertinent part the following:

       (E) In determining at a hearing held pursuant to division (A) of this section

       or for the purposes of division (A)(4) of section 2151.353 of the Revised

       Code whether a child cannot be placed with either parent within a

       reasonable period of time or should not be placed with the parents, the court

       shall consider all relevant evidence. If the court determines, by clear and

       convincing evidence, at a hearing held pursuant to division (A) of this

       section or for the purposes of division (A)(4) of section 2151.353 of the

       Revised Code that one or more of the following exist as to each of the child's

       parents, the court shall enter a finding that the child cannot be placed with

       either parent within a reasonable time or should not be placed with either

       parent:

       (1) Following the placement of the child outside the child's home and

       notwithstanding reasonable case planning and diligent efforts by the agency

       to assist the parents to remedy the problems that initially caused the child

       to be placed outside the home, the parent has failed continuously and

       repeatedly to substantially remedy the conditions causing the child to be

       placed outside the child's home. In determining whether the parents have

       substantially remedied those conditions, the court shall consider parental
Stark County, Case No. 2021CA00085                                                   15

       utilization of medical, psychiatric, psychological, and other social and

       rehabilitative services and material resources that were made available to

       the parents for the purpose of changing parental conduct to allow them to

       resume and maintain parental duties.

       ***

       (16) Any other factor the court considers relevant.

      {¶39} The record in this case shows that Mother completed her case plan

objectives and Mother contends because she successfully completed her case plan, the

trial court therefore erred in granting permanent custody to SCDJFS. In this case,

Mother’s success in completing her case plan is important to the analysis, but there are

other considerations, most importantly being time.

      {¶40} R.M. was placed in the temporary custody of SCDJFS on August 8, 2019.

Mother did not begin working on her case plan objectives until January 2020. As we found

above, R.M. has been in the temporary custody of SCDJFS for 12 out of a consecutive

22-months.

      {¶41} While Mother completed her case plan objectives and made improvements,

both the SCDJFS caseworker and the Goodwill parenting instructor testified that Mother

did not demonstrate she was able to care for three young children with special needs at

the same time. Mother never progressed beyond supervised visitation with R.M. Dr.

Thomas testified that she was concerned about Mother’s ability to parent three special

needs children without support and that if Mother obtained support, it might come from a

family where Mother herself possibly suffered trauma.
Stark County, Case No. 2021CA00085                                                         16

       {¶42} Mother testified that it would be easier for her to care for the children as they

got older. R.C. 2151.414(E)(1) states a child cannot be placed with the parent within a

reasonable time if:

       Following the placement of the child outside the child's home and

       notwithstanding reasonable case planning and diligent efforts by the agency

       to assist the parents to remedy the problems that initially caused the child

       to be placed outside the home, the parent has failed continuously and

       repeatedly to substantially remedy the conditions causing the child to be

       placed outside the child's home. In determining whether the parents have

       substantially remedied those conditions, the court shall consider parental

       utilization of medical, psychiatric, psychological, and other social and

       rehabilitative services and material resources that were made available to

       the parents for the purpose of changing parental conduct to allow them to

       resume and maintain parental duties.

The section does not put the burden on the child to grow up to meet the Mother’s

parenting abilities. It is the burden of the parent to substantially remedy the conditions

that caused the child to be placed outside of her home. The evidence demonstrated that

Mother, while having completed her case plan, continued to struggle to care for R.M., his

younger siblings, and their special needs without intervention.

       {¶43} Mother made enormous strides in utilizing agency support to remove herself

from an abusive relationship, abstain from drugs, find employment, and secure housing.

Those achievements should not be discounted. The successful completion of a case plan,

however, is not dispositive on the issue of reunification. Matter of D.H., 5th Dist. Richland
Stark County, Case No. 2021CA00085                                                         17

No. 2021 CA 0053, 2021-Ohio-3984, 2021 WL 5184060, ¶ 53 citing In re W.A.J., 8th Dist.

Cuyahoga No. 99813, 2014-Ohio-604. As to R.M., we agree the clear and convincing

evidence supported the trial court’s conclusion that Mother could not remedy the

conditions that caused R.M. to be placed outside of the home within a reasonable time.

                                        Best Interests

       {¶44} Mother next contends it was not in the best interests of R.M. to be placed in

the permanent custody of SCDJFS. R.C. 2151.414(D)(1) sets forth the factors a trial court

shall consider in determining the best interest of a child:

       (D)(1) In determining the best interest of a child at a hearing held pursuant

       to division (A) of this section or for the purposes of division (A)(4) or (5) of

       section 2151.353 or division (C) of section 2151.415 of the Revised Code,

       the court shall consider all relevant factors, including, but not limited to, the

       following:

       (a) The interaction and interrelationship of the child with the child's parents,

       siblings, relatives, foster caregivers and out-of-home providers, and any

       other person who may significantly affect the child;

       (b) The wishes of the child, as expressed directly by the child or through the

       child's guardian ad litem, with due regard for the maturity of the child;

       (c) The custodial history of the child, including whether the child has been

       in the temporary custody of one or more public children services agencies

       or private child placing agencies for twelve or more months of a consecutive

       twenty-two-month period * * *;
Stark County, Case No. 2021CA00085                                                        18

       (d) The child's need for a legally secure permanent placement and whether

       that type of placement can be achieved without a grant of permanent

       custody to the agency;

       (e) Whether any of the factors in divisions (E)(7) to (11) of this section apply

       in relation to the parents and child.

       {¶45} Both the caseworker and the GAL testified it would be in R.M.’s best

interests to be placed in the permanent custody of SCDJFS.

       {¶46} The SCDJFS caseworker testified that Mother was bonded with R.M. and

R.M. appeared to love Mother. R.M. was also bonded with his foster-to-adopt family,

where he lived with his two siblings. At the time of the hearing, R.M. was two years and

four months old. He had been with the foster family since he was an infant. R.M. has

significant health needs including gross motor impairment, difficulty walking, slow head

growth, brain damage due to a stroke, possible seizures, and vision problems. He

requires multiple therapeutic interventions, which his foster parents have provided, and

Mother has attended. R.M.’s siblings also have significant health needs, requiring similar

interventions. There were no family members available to care for R.M.

       {¶47} We find the evidence supports the trial court’s determination.

       {¶48} The first and second Assignments of Error are overruled.
Stark County, Case No. 2021CA00085                                         19

                                CONCLUSION

       {¶49} The judgment of the Stark County Court of Common Pleas, Juvenile

Division, is affirmed.

By: Delaney, J.,

Gwin, P.J. and

Hoffman, J., concur.